Hill, J.
1. The judge properly struck the name of the City of Atlanta as a party to the case.
2. One of the issues in the case was whether Walnut Street had been dedicated and accepted by the City of Atlanta; and on that issue the resolution of the city council of 1916 was admissible as tending to show a recognition by the city of the existence of the street, and the court erred in rejecting it.
3. Other specific assignments, where a question is raised for determination by this court, show no reversible error.
4. As a new trial is granted in the case, no opinion is expressed as to whether the evidence authorized the verdict.
Appeal and Error, 4 O. J. p. 649, n. 36.
Municipal Corporations, 28 Cyc. p. 844,’ n. 17; p. 865, n. 42.

Judgment reversed.


All the Justices concur.

B. L. Milling, E. W. Chambers, and Chambers & Dickey, for plaintiff.
A. B. Dorsey, J. L. Mayson, and C. 8. Winn, for defendants.